1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      JAMES FLEXON,
7
                           Plaintiff,
8                                                          2:19-cv-00491-GMN-VCF
      vs.                                                  ORDER
9     FRANKLIN COLLECTION SERVICE, INC.,
10                          Defendant.

11

12          Before the court is the Notice of Settlement (ECF No. 8). The parties have notified the court that
13   they have reached a settlement and that they would file dismissal documents around June 10, 2019. To
14   date, no proposed stipulation and order for dismissal has been filed.
15          Accordingly,
16          IT IS HEREBY ORDERED that a status hearing is scheduled for 1:00 PM, June 24, 2019, in
17   Courtroom 3D. The status hearing will be vacated upon the filing of the proposed stipulation and order
18   for dismissal.
19

20          DATED this 17th day of June, 2019.
                                                                  _________________________
21
                                                                  CAM FERENBACH
22
                                                                  UNITED STATES MAGISTRATE JUDGE

23

24

25
